DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7, 8, 10, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasmussen (US 2013/0081336).
Regarding Claims 1, 7, 10, 17 and 18, Rasmussen a structure comprised of a guide member 60 coupled to a wall of the structure, the guide member being oriented vertically in the structure; a carriage member 50 coupled to the guide member, the carriage member sliding vertically relative to the guide member (see 
Regarding Claims 4, 5 and 8, Rasmussen discloses the mounting bracket 54 has projections and the carriage member 50 includes openings/channels for slidable engagement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen as applied to claim 10 above, and further in view of Stevenson (US 6,163,900).
Regarding Claim 11, Rasmussen discloses a lowered position and a raised position of the bed, but does not appear to disclose an upright stowed position.  Stevenson discloses a bed system for a structure including a bed which is convertible to multiple differing positions to create more room in the structure, including a mounting bracket for a bed (under frame 24).  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to allow the bed of Rasmussen to be stored towards the ceiling to allow wider articles to be stored, and allow it to be stored against the wall, as taught by Stevenson, in order to allow taller articles to be stored in the structure.  The motivation would have been that allowing the bed to be stored in different positions allows for a wider array of items to fit in the structure depending upon what the user would like to transport.
.

Claims 1-3, 6, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen in view of Stevenson.
Regarding Claims 1 and 7, Rasmussen discloses a structure comprised of a guide member 60 coupled to a wall of the structure, the guide member being oriented vertically in the structure; a carriage member 50 coupled to the guide member, the carriage member sliding vertically relative to the guide member (see Fig. 3); a mounting bracket 110, 112 coupled to the carriage member; and a bed coupled to the mounting bracket (see Fig. 2).  It may be unclear if Rasmussen appears to disclose the mounting bracket being readily releasable from the carriage.  Stevenson discloses a bed system for a structure including a bed which is convertible to multiple differing positions to create more room in the structure, including a mounting bracket for a bed (under frame 24) wherein the bracket is readily releasable form the wall (bolted connection at 70 is removable).  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to allow the bed of Rasmussen to be stored towards the ceiling to allow wider articles to be stored, and allow it to be stored against the wall, as taught by Stevenson, in order to allow taller articles to be stored in the structure.  The motivation would have been that allowing the 
Regarding Claim 2, the combination of Rasmussen and Stevenson discloses the bed is movable between a lowered position where the bed is oriented horizontally and positioned to receive one or more persons to sleep thereon (both references), a raised position where the bed is oriented horizontally and stowed (Rasmussen; Fig. 257), and an upright position where the bed is oriented vertically and stowed adjacent to the wall (Stevenson; Fig. 3).
Regarding Claim 3, Stevenson discloses the bed is movable between a sleeping configurations where the bed is at least substantially flat to receive one or more persons to sleep thereon (see Figs. 4 and 8), and a seating configuration where the bed includes a seat base and a seat back to receive one or more persons to sit thereon (see Fig. 6).
Regarding Claims 6 and 9, Stevenson has a support base 70 and a support arm 24 rotatably connected.
 
Allowable Subject Matter
Claims 9, 13-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JASON S DANIELS/Primary Examiner, Art Unit 3612